Citation Nr: 0017262	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a fracture involving the right ulna and radius 
with limitation of motion and traumatic arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from November 1943 to 
January 1944, September 1944 to March 1946 and from March 
1947 to November 1965.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in November 1999.  The requested 
development, including VA examinations have been completed to 
the extent possible and the case has been returned for 
appellate consideration.  This appeal originates from a 
decision dated in June 1997 by the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The appellant's residuals of fracture, right ulna and radius 
are manifested by a 25 cm. nontender scar over the lateral 
aspect of the elbow extending onto the extensor surface of 
the forearm and a 15 cm. scar in the antecubital fossa 
extending down over the volar aspect of the forearm; no 
crepitation or pain with motion and flexion to 130 degrees 
and lacking the last 20 degrees of extension, 10 degrees of 
supination and 60 degrees of pronation; x-ray findings of 
osteoarthritis, evidence of excision of the radial head, and 
no evidence of nonunion.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of a fracture involving the right ulna 
and radius with limitation of motion and traumatic arthritis 
of the elbow are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5010, 5212, 5213 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
increased rating for his residuals of a fracture of the right 
ulna and radius is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  In this case, the appellant has argued 
that his right arm disability has increased in severity and 
is greater than that reflected by the current evaluation.  
These assertions regarding an increase in severity since the 
last time the right arm disability was evaluated are deemed 
sufficient to render the claim plausible.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997).  Furthermore, the Board 
finds that all relevant facts have been properly developed 
and no additional assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

The appellant's disability is evaluated pursuant to 38 C.F.R. 
Part 4 and VA's Schedule for Rating Disabilities.  The 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings provided therein represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Review of the record reveals that in February 1966, the RO 
granted service connection for limitation of supination of 
the right forearm and for limitation of flexion of the right 
arm at the elbow as residuals of a fracture of the radius and 
ulna and assigned 10 percent evaluations for each effective 
from November 9th, 1965.  The rating board noted that the 
appellant was involved in an automobile accident in September 
1947 and suffered a fractured proximal right radius, right 
radial head and right radial styloid.  It was noted that the 
appellant developed complications and a bone graft was 
necessary from the right tibia.

In November 1966, the RO concluded that the appellant's right 
arm disability was more appropriately evaluated under 
Diagnostic Code 5212, as residuals of a fracture, right ulna 
and radius with limitation of motion and supination.  The 
separate disabilities were combined and a 20 percent 
evaluation was assigned effective from November 9th, 1965.  

The 20 percent evaluation for the right arm disability has 
been carried forward to the present appeal.

The evidence of record submitted or obtained in support of 
the appellant's claim includes VA outpatient treatment 
reports, statements from private physicians, VA examination 
reports as well as the appellant's sworn testimony at a 
hearing before the undersigned in March 1998.  The following 
VA examination reports are deemed to be consistent with the 
evidence of record as a whole and reflective of the nature 
and severity of the right arm disability.

In August 1998, the appellant underwent VA examination in an 
effort to determine the nature and severity of his right arm 
disability.  The appellant reported complaints of weakness 
and pain in the right hand which had increased in severity 
during the last several years.  He further noted that he was 
unable to hold things in the hand.  On physical examination, 
there were deformities of the right elbow with old healed 
surgical scars.  Range of motion was flexion to 105 degrees, 
extension to 160 degrees, supination to 30 degrees and 
pronation to 85 degrees.  There was generalized atrophy of 
the muscles and severe wasting of the intrinsic muscles of 
the hands.  X-ray examination revealed previous resection of 
the radial head with arthritic change consisting of narrowing 
of the elbow joint.  There were calcific densities projecting 
adjacent to the lateral epicondyle, thought possibly to be 
due to trauma or a normal variant and an old fracture 
deformity of the proximal radius was seen.  The diagnosis was 
status post fracture right elbow and traumatic arthritis, 
right elbow.

In November 1999, a VA orthopedic examination was conducted.  
The appellant reiterated the history of his injuries and 
reported complaints of "slight pain" in the right elbow in 
the morning and sometimes during the course of the day and 
that the elbow was stiff after rest.  On physical 
examination, there was a 25 cm. long, nontender scar on the 
lateral aspect across the elbow.  A 15 cm. scar was noted 
beginning in the antecubital fossa extending down the volar 
aspect of the right forearm.  There was no significant 
deformity of the right elbow and he was noted to lack the 
last 20 degrees of extension.  Flexion was to 130 degrees and 
there was no evidence of crepitance or pain with motion.  
There was 10 degrees of supination and 60 degrees of 
pronation.  There was a nontender bony prominence about 7 cm. 
distal to the tip of the olecranon.  X-ray examination 
revealed the resection of the radial head and large 
osteophytes throughout the elbow considered to be 
characteristic of osteoarthritis.  A healed fracture was 
noted in the proximal half of the ulna.  There was no 
evidence of nonunion.  The diagnosis was healed fracture, 
proximal right ulna in good position and alignment with no 
evidence of nonunion.  Status post excision of the head of 
the radius and osteoarthritis right elbow, secondary to 
trauma.  The examiner commented that the appellant did not 
have nonunion or malunion.  It was further indicated that the 
appellant had significant impairment due to loss of pronation 
and supination in the forearm, but that there was no loss due 
to weakness, fatigue or incoordination.  The examiner also 
stated that functional ability may be compromised temporarily 
during acute flare-ups of his arthritis.

In April 2000, the appellant was examined by a private 
physician on a fee basis for VA compensation purposes.  The 
appellant reported complaints of pain and limited use of the 
right upper extremity.  On physical examination, there were 
well healed longitudinal scars approximately six or seven 
inches long over the elbow and forearm, which were considered 
to be prominent.  The range of motion was from -5 degrees 
extension to 120 degrees.  There were approximately 60 
degrees of pronation and 0 degrees of supination.  X-rays 
taken in March 2000 were noted to reveal the radial head 
resection with some calcification in the soft tissues.  The 
examiner commented that the radial head appeared to be 
articulating with the capitellum.  There was a marked loss of 
joint space at the ulnohumeral joint with spurring both 
anteriorly and posteriorly.  There was also evidence of an 
old fracture healing in the proximal third of the ulna which 
generally appeared to be in good position and alignment.  The 
impression was degenerative arthritis of the right elbow 
secondary to the severe old trauma with history of nonunion 
of the forearm.


Analysis

The appellant's right arm disability, which is his dominant 
arm, is currently evaluated pursuant to Diagnostic Code 5212, 
which provides, in pertinent part, that impairment of the 
radius, with nonunion in the upper half warrants a 20 percent 
evaluation.  Where there is nonunion in the lower half with 
false movement and no loss of bone substance or deformity, a 
30 percent evaluation is warranted on the major side.  Where 
there is nonunion in the lower half, with false movement and 
loss of bone substance, (1 inch (2.5.cms.) or more) and 
marked deformity, a 40 percent evaluation is for application 
on the major side.  

Pursuant to Code 5206, where there is limitation of flexion 
of the forearm to 70 degrees, a 30 percent evaluation is 
warranted for the major side.  Where flexion is limited to 55 
degrees, a 40 percent evaluation is applicable for the major 
side and where flexion is limited to 45 degrees, a 50 percent 
evaluation is warranted.  Limitation of extension to 90 
degrees warrants a 30 percent evaluation on the major side.  
Where extension is limited to 100 degrees, a 40 percent 
evaluation is applied for the major side and where extension 
is limited to 110 degrees, a 50 percent evaluation is 
warranted.

Code 5213 provides evaluation for limitation of pronation and 
supination.  Where there is limitation of pronation with 
motion lost beyond the middle of the arc, a 30 percent 
evaluation is warranted on the major side.  If motion is lost 
beyond the last quarter of the arc and the hand does not 
approach full pronation, a 20 percent evaluation is 
warranted.  Finally, where supination is limited to 30 
degrees or less, a 10 percent evaluation is warranted.

After careful review of the evidence of record, the Board 
concludes that entitlement to an evaluation in excess of the 
currently assigned 20 percent is not warranted.  The 
objective evidence of record does not establish that there is 
nonunion of the ulna or radius either in the upper or lower 
half of the right arm.  In fact, on review of x-rays taken in 
March 2000, the VA examiner commented that there was evidence 
of an old fracture healing in the proximal third of the ulna 
which generally appeared to be in good position and 
alignment.  Accordingly, these findings do not provide a 
basis for an increased evaluation under Code 5212 due to 
impairment as a consequence of nonunion.  Furthermore, on VA 
examinations in August 1998, November 1999 and again in April 
2000, while limitation of motion associated with the fracture 
disability was noted, flexion was not shown to be limited to 
70 degrees, extension was not limited to 90 degrees, there 
was no evidence of fusion with the hand fixed in full 
pronation nor was there motion lost beyond the middle of the 
arc.

In evaluating this claim, the Board has considered whether an 
increased evaluation is warranted on the basis of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  
A joint that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  Furthermore, 
consideration has been given to whether or not there is more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1999).  

However, there is no evidence in this case showing that the 
appellant has any additional functional impairment due to the 
right arm disability.  In fact, in November 1999, the VA 
examiner commented that there was no loss due to weakness, 
fatigue or incoordination.  While the Board is required to 
consider the effect of the appellant's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this regard, 
the Board notes that the current 20 percent evaluation is 
based, in part, on reported pain in the right arm.  In fact, 
the appellant's current disability evaluation is reflective 
of consideration of the fracture itself, the presence of 
traumatic arthritis in the right elbow and the limitation of 
motion of the right arm as a consequence of the fracture.  It 
is this constellation of symptomatology which combines to 
support the current 20 percent evaluation in the absence of 
evidence to support a specific finding under one of the 
applicable Codes which meets the criteria for a 20 percent 
disability level.

Several examinations noted that supination was limited to 
less than 30 degrees, which would warrant a 10 percent 
evaluation under Diagnostic code 5213.  We have considered 
whether a separate rating for this limitation of motion due 
to traumatic arthritis is for application in accordance with 
the provisions of VAOGCPREC 23-97 (July 1, 1997) allowing for 
a separate rating for limitation of motion due to arthritis 
where the limitation of motion results in additional 
disability.  The Board notes that a finding of nonunion is a 
criterion justifying a 20 percent disability rating under 
Code 5212, and the veteran does not have nonunion.  Thus, the 
10 percent rating for supination of 30 degrees or less under 
Code 5213 is contemplated in the 20 percent evaluation 
currently assigned, for the symptoms that include, as 
discussed above, complaints of pain and arthritis that 
results in limitation of motion, including impaired 
supination.

In reaching this conclusion, the Board has considered all 
other potentially applicable Diagnostic Codes; however, the 
evidence of record provides no basis for a higher evaluation 
or an additional evaluation pursuant to an alternate Code. 

In conclusion, the Board notes that careful consideration has 
been given to the appellant's statements and testimony in 
support of his claim; however, these assertions regarding an 
increase in the severity of the right arm disability are 
found to be outweighed by the objective medical evidence of 
record as summarized above.  Accordingly, the preponderance 
of the evidence is against the appellant's claim and 
entitlement to an increased evaluation is not warranted.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

